United States Court of Appeals
          FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued December 9, 2019              Decided February 7, 2020

                         No. 19-5237

                RICHARD BLUMENTHAL, ET AL.,
                        APPELLEES

                               v.

 DONALD J. TRUMP, IN HIS OFFICIAL CAPACITY AS PRESIDENT
           OF THE UNITED STATES OF AMERICA,
                       APPELLANT


         Appeal from the United States District Court
                 for the District of Columbia
                     (No. 1:17-cv-01154)


    Hashim M. Mooppan, Deputy Assistant Attorney General,
U.S. Department of Justice, argued the cause for appellant.
With him on the briefs were Mark R. Freeman, Michael S.
Raab, Martin V. Totaro, and Joshua Revesz, Attorneys.

     Elizabeth B. Wydra argued the cause for appellees. With
her on the brief were Brianne J. Gorod and Brian R. Frazelle.

     Katharine M. Mapes and Jeffrey M. Bayne were on the
brief for amici curiae Separation of Powers Scholars in support
of plaintiffs-appellees Richard Blumenthal, et al. and in support
of affirmance.
                               2
    Walter E. Dellinger, III was on the brief for amici curiae
Bipartisan Former Members of Congress in support of
appellees.

     Ruthanne M. Deutsch and Hyland Hunt were on the brief
for amici curiae Scholars of Standing, Federal Jurisdiction, and
Constitutional Law in support of plaintiffs-appellees.

    Harold Hongju Koh was on the brief for amici curiae
Former National Security Officials in support of plaintiffs-
appellees.

    Erica C. Lai, Melissa H. Maxman, and Danielle C.
Morello were on the brief for amici curiae Certain Legal
Historians in support of plaintiffs-appellees and affirmance.

     Anthony J. May and Jean M. Zachariasiewicz were on the
brief for amici curiae Administrative Law, Constitutional Law,
and Federal Courts Scholars in support of appellees and in
support of affirmance.

    Tejinder Singh was on the brief for amici curiae Former
Government Ethics Officers supporting plaintiffs-appellees
and affirmance.

     Colin E. Wrabley and M. Patrick Yingling were on the
brief for amici curiae The Niskanen Center, et al. in support of
appellees and affirmance of the decision below.

    Robert D. Dinerstein was on the brief for amici curiae
Professor Clark D. Cunningham and Professor Jesse Egbert in
support of neither party.

    Before: HENDERSON, TATEL and GRIFFITH, Circuit
Judges.
                                 3
    Opinion for the Court filed PER CURIAM.

      PER CURIAM: In this case, 215 Members of the Congress
(Members) sued President Donald J. Trump based on
allegations that he has repeatedly violated the United States
Constitution’s Foreign Emoluments Clause (Clause). The
district court’s denial of the President’s motion to dismiss
begins with a legal truism: “When Members of Congress sue
the President in federal court over official action, a court must
first determine whether the dispute is a ‘Case’ or ‘Controversy’
under Article III of the United States Constitution, rather than
a political dispute between the elected branches of
government.” Blumenthal v. Trump, 335 F. Supp. 3d 45, 49–50
(D.D.C. 2018). Although undoubtedly accurate, the district
court’s observation fails to tell the rest of the story, which story
we set forth infra. Because we conclude that the Members lack
standing, we reverse the district court and remand with
instructions to dismiss their complaint.

                                 I

     Troubled that “one of the weak sides of Republics was
their being liable to foreign influence & corruption,” 1 The
Records of the Federal Convention of 1787 289 (Max Farrand
ed., 1911), the Framers prohibited “Person[s] holding any
Office of Profit or Trust under” the United States from
accepting from a foreign sovereign “any present, Emolument,
Office, or Title, of any kind whatever” without the “Consent of
the Congress.”1 Justice Joseph Story described the Clause as
“founded in a just jealousy of foreign influence of every sort,”

    1
        “No Title of Nobility shall be granted by the United States:
And no Person holding any Office of Profit or Trust under them,
shall, without the Consent of the Congress, accept of any present,
Emolument, Office, or Title, of any kind whatever, from any King,
Prince, or foreign State.” U.S. CONST. art. I, § 9, cl. 8.
                                4
although he found it “doubtful” that “in a practical sense, it can
produce much effect” because

       [a] patriot will not be likely to be seduced from
       his duties to his country by the acceptance of
       any title, or present, from a foreign power. An
       intriguing, or corrupt agent, will not be
       restrained from guilty machinations in the
       service of a foreign state by such constitutional
       restrictions.

      3 Joseph Story, Commentaries on the Constitution of the
United States § 1346 (Boston, Hilliard, Gray, & Co. 1833). The
Members allege that President Trump “has a financial interest
in vast business holdings around the world that engage in
dealings with foreign governments and receive benefits from
those governments” and that “[b]y virtue of that financial
interest, [he] has accepted, or necessarily will accept,
‘Emoluments’ from ‘foreign States’ while holding the office of
President.” Second Amended Complaint at ¶ 2, Blumenthal v.
Trump, No. 17-1154 (D.D.C. June 26, 2019), ECF No. 83
(brackets omitted). They allege the President’s failure to seek
and obtain congressional consent has “completely nullified,”
id. at ¶ 82, the votes they are authorized to cast to approve or
disapprove his acceptance of foreign emoluments. See id. at
¶ 3 (“Because the Foreign Emoluments Clause requires the
President to obtain ‘the Consent of the Congress’ before
accepting otherwise prohibited ‘Emoluments,’ Plaintiffs, as
members of Congress, must have the opportunity to cast a
binding vote that gives or withholds their ‘Consent’ before the
President accepts any such ‘Emolument.’”) (bracket omitted).
They further allege that the Clause is “unique.” Appellees’ Br.
at 6.
                               5
        First, the Clause imposes a procedural
        requirement (obtain “the Consent of the
        Congress”) that federal officials must satisfy
        before they take a specific action (accept “any”
        emolument from “any . . . foreign State”). U.S.
        Const. art. I, § 9, cl. 8. This requirement of a
        successful prior vote, combined with the right
        of each Senator and Representative to
        participate in that vote, means that every time
        the President accepts an emolument without
        first obtaining congressional consent, Plaintiffs
        are deprived of their right to vote on whether to
        consent to its acceptance.

        Second, the Foreign Emoluments Clause
        regulates the private conduct of federal
        officials. Because President Trump is violating
        the Clause through his private businesses,
        without the need for government funds or
        personnel, Congress cannot use its power of the
        purse—normally the “ultimate weapon of
        enforcement available to the Congress”—to
        stop him. United States v. Richardson, 418 U.S.
166, 178 n.11 (1974). Without that tool or any
        other effective means of forcing President
        Trump to conform his personal conduct to the
        Clause’s requirements, [the Members] have no
        adequate legislative remedy for the President’s
        denial of their voting rights.

Id. at 6–7.

    The Members filed their complaint on June 14, 2017,
seeking declaratory and injunctive relief against the President
in his official capacity. The President moved to dismiss,
                                6
arguing that 1) the Members lack standing; 2) no cause of
action authorized their lawsuit; 3) they failed to state a claim
upon which relief could be granted; and 4) the requested relief,
an injunction against the President in his official capacity,
violates the Constitution. Statement of Points and Authorities
in Support of Defendant’s Motion to Dismiss, Blumenthal, 335
F. Supp. 3d 45 (D.D.C. 2018) (No. 17-1154), ECF No. 15-1.
The district court bifurcated the issues, addressed standing first
and held that the Members “sustained their burden to show that
they have standing to bring their claims.” Blumenthal, 335 F.
Supp. 3d at 54. The President then moved to certify the district
court’s standing order for interlocutory appeal under 28 U.S.C.
§ 1292(b), Defendant’s Motion for Certification of the Court’s
September 28, 2018 Order Pursuant to 28 U.S.C. § 1292(b),
Blumenthal v. Trump, 382 F. Supp. 3d 77 (D.D.C. 2019) (No.
17-1154), ECF No. 60, which motion was denied on June 25,
2019, 382 F. Supp. 3d at 83. While the certification motion was
pending, the district court denied the remainder of the
President’s motion to dismiss, holding that the Members had
an implied equitable cause of action for injunctive relief and
that they had stated a claim under the Clause. Blumenthal v.
Trump, 373 F. Supp. 3d 191, 207–09 (D.D.C. 2019). The
President again moved for interlocutory appeal, Motion for
Certification for Interlocutory Appeal, 382 F. Supp. 3d 77
(D.D.C. 2019) (No. 17-1154), ECF No. 71, and this motion was
also denied, 382 F. Supp. 3d at 77. Having exhausted his
options in district court, the President petitioned our court for a
writ of mandamus. Petition for a Writ of Mandamus to the
United States District Court for the District of Columbia &
Motion for Stay of District Court Proceedings Pending
Mandamus, In re Trump, 781 F. App’x 1 (D.C. Cir. 2019) (No.
19-5196). We denied the petition without prejudice but
remanded the matter “for immediate reconsideration of the
motion to certify.” In re Trump, 781 F. App’x at 2. On
reconsideration, the district court certified both dismissal
                                 7
denials for interlocutory appeal and stayed its proceedings.
Blumenthal v. Trump, No. 17-1154, 2019 WL 3948478, at *3
(D.D.C. Aug. 21, 2019). We then granted the interlocutory
appeal. In re Trump, No. 19-8005, 2019 WL 4200443, at *1
(D.C. Cir. Sept. 4, 2019).

     On appeal of a dismissal denial, we review the district
court’s legal determinations de novo and assume the truth of
the plaintiff’s material factual allegations. Z Street v. Koskinen,
791 F.3d 24, 28 (D.C. Cir. 2015). The district court’s
jurisdiction “aris[es] under the Constitution . . . of the United
States.” 28 U.S.C. § 1331. We have jurisdiction under 28
U.S.C. § 1292(b).

                                 II

     “[N]o principle is more fundamental to the judiciary’s
proper role in our system of government than the constitutional
limitation of federal-court jurisdiction to actual cases or
controversies. Standing to sue is a doctrine rooted in the
traditional understanding of a case or controversy.” Spokeo,
Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (quoting Raines v.
Byrd, 521 U.S. 811, 818 (1997)) (bracket and quotation marks
omitted). To establish Article III standing, a plaintiff must, as
an “irreducible constitutional minimum[,] . . . (1) suffer[] an
injury in fact, (2) that is fairly traceable to the challenged
conduct of the defendant, and (3) that is likely to be redressed
by a favorable judicial decision.” Id. (citing Lujan v. Defs. of
Wildlife, 504 U.S. 555, 560–61 (1992) (quotation marks
omitted)). Put differently, our standing inquiry precedes our
merits analysis and “focuses on whether the plaintiff is the
proper party to bring [the] suit.”2 Raines, 521 U.S. at 818.


    2
      Different plaintiffs have sued under both the Foreign and
Domestic Emoluments Clauses, see U.S. CONST. art. II, § 1, cl. 7, in
                                  8
     Raines is our starting point when individual members of
the Congress seek judicial remedies. In that case, six members
of the Congress challenged the constitutionality of the Line
Item Veto Act, 2 U.S.C. §§ 691 et seq. (1994 ed., Supp. II),
claiming that it “unconstitutionally expand[ed] the President’s
power, and violate[d] the requirements of bicameral passage
and presentment by granting to the President, acting alone, the
authority to ‘cancel’ and thus repeal provisions of federal law,”
Raines, 521 U.S. at 816 (first quotation marks omitted). The
Raines plaintiffs alleged they were harmed because the statute
“diluted their Article I voting power.” Id. at 817 (bracket
omitted). The district court found the Raines plaintiffs had
standing but, on direct appeal, the Supreme Court reversed,
holding that they lacked standing.

      This case is really no different from Raines. The Members
were not singled out—their alleged injury is shared by the 320
members of the Congress who did not join the lawsuit—and
their claim is based entirely on the loss of political power. See
Second Amended Complaint at ¶ 5, Blumenthal v. Trump, No.
17-1154 (D.D.C. June 26, 2019), ECF No. 83 (“Defendant has
. . . denied Plaintiffs the opportunity to give or withhold their
‘Consent’ to his acceptance of individual emoluments and has
injured them in their roles as members of Congress.”). We can,
therefore, resolve this case by simply applying Raines. That is,
we need not—and do not—consider whether or how Raines

cases currently traversing the courts. See Citizens for Responsibility
& Ethics in Washington v. Trump, 939 F.3d 131 (2d Cir. 2019)
(private parties in hospitality industry allege harm to their business
interests caused by the President’s unauthorized receipt of
emoluments.); In re Trump, 928 F.3d 360, 365 (4th Cir.) (District of
Columbia and State of Maryland allege “harm to their sovereign
and/or quasi-sovereign interests, as well as proprietary and other
financial harms”) (quotation marks omitted), reh’g en banc granted,
780 F. App’x 36 (4th Cir. 2019).
                                 9
applies elsewhere in order to determine that it plainly applies
here. See Cohen v. Bd. of Trs. of the Univ. of the Dist. of
Columbia, 819 F.3d 476, 485 (D.C. Cir. 2016) (The “cardinal
principle of judicial restraint” is “if it is not necessary to decide
more, it is necessary not to decide more.” (quoting PDK Labs,
Inc. v. D.E.A., 362 F.3d 786, 799 (D.C. Cir. 2004) (Roberts, J.,
concurring in part and concurring in the judgment))).

     The Supreme Court’s recent summary reading of Raines
that “individual members” of the Congress “lack standing to
assert the institutional interests of a legislature” in the same
way “a single House of a bicameral legislature lacks capacity
to assert interests belonging to the legislature as a whole,” Va.
House of Delegates v. Bethune-Hill, 139 S. Ct. 1945, 1953–54
(2019), puts paid to any doubt regarding the Members’ lack of
standing. Here, the (individual) Members concededly seek to
do precisely what Bethune-Hill forbids. See Appellees’ Br. at
12 (asserting Members’ entitlement “to vote on whether to
consent to an official’s acceptance of a foreign emolument
before he accepts it . . . is not a private right enjoyed in [his]
personal capacity, but rather a prerogative of his office.”).

     The district court erred in holding that the Members
suffered an injury based on “[t]he President . . . depriving
[them] of the opportunity to give or withhold their consent [to
foreign emoluments], thereby injuring them in their roles as
members of Congress.” Id. at 62 (quotation marks omitted).
After Raines and Bethune-Hill, only an institution can assert an
institutional injury provided the injury is not “wholly abstract
and widely dispersed.” Raines, 521 U.S. at 829.3


    3
       The High Court recognized a narrow exception in Coleman v.
Miller, 307 U.S. 433 (1939), in which it held that members of the
Kansas legislature had standing to challenge the “nullification” of
their votes on a proposed constitutional amendment. But Coleman—
                                  10
       The district court misread Raines in declaring that “Raines
. . . teaches that it is not necessary for an institutional claim to
be brought by or on behalf of the institution.” Blumenthal, 335
F. Supp. 3d at 58 (emphasis added). Its confusion may be
partially due to timing—the district court ruled before Bethune-
Hill, which was decided the following year.

     Our standing inquiry is “especially rigorous” in a case like
this, where “reaching the merits of the dispute would force us
to decide whether an action taken by one of the other two
branches of the Federal Government was unconstitutional.” Id.
at 819–20; see also Ariz. State Legislature v. Ariz. Indep.
Redistricting Comm’n, 135 S. Ct. 2652, 2665 n.12 (2015)
(“[S]uit between Congress and the President would raise
separation-of-powers concerns absent” in litigation brought by
state legislature). Here, regardless of rigor, our conclusion is
straightforward because the Members—29 Senators and 186
Members of the House of Representatives—do not constitute a
majority of either body and are, therefore, powerless to approve
or deny the President’s acceptance of foreign emoluments. See
United States v. Ballin, 144 U.S. 1, 7 (1892) (“The two houses
of [C]ongress are legislative bodies representing larger
constituencies. Power is not vested in any one individual, but
in the aggregate of the members who compose the body[.]”).
For standing, the Members’ inability to act determinatively is
important, see Raines, 521 U.S. at 829, and, conversely, the
size of their cohort is not—so long as it is too small to act. That
is, we assess this complaint—filed by 215 Members—no

to the extent it survives—is inapposite here because it “stands (at
most) for the proposition that legislators whose votes would have
been sufficient to defeat (or enact) a specific legislative Act have
standing to sue if that legislative action goes into effect (or does not
go into effect), on the ground that their votes have been completely
nullified.” Raines, 521 U.S. at 823 (emphasis added) (citation
omitted).
                               11
differently from our assessment of a complaint filed by a single
Member.4

    Because Raines and Bethune-Hill control this case, we
begin and end our analysis with them.5

     The Members can, and likely will, continue to use their
weighty voices to make their case to the American people, their
colleagues in the Congress and the President himself, all of
whom are free to engage that argument as they see fit. But we
will not—indeed we cannot—participate in this debate. The
Constitution permits the Judiciary to speak only in the context
of an Article III case or controversy and this lawsuit presents
neither.

    Because the district court bifurcated the motion to dismiss
proceedings, two of its judgments are before us on appeal. With
regard to the first, in which the district court held that the
Members have standing, Blumenthal, 335 F. Supp. 3d 45, we
reverse and remand with instructions to dismiss the complaint.
The second, in which the district court held that the Members

    4
        The Members do not represent either House of the Congress,
an issue the Members concede, see Transcript of Oral Argument at
24, Blumenthal v. Trump, No. 19-5237 (D.C. Cir. Dec. 9, 2019)
(“JUDGE GRIFFITH: You are not here representing the House of
Representatives, correct? MS. WYDRA: Correct. . . . JUDGE
GRIFFITH: You are not here representing the Senate of the United
States. MS. WYDRA: You are absolutely correct.”), much less the
entire Legislative Branch.
      5
        Our own precedent confirms that the Members lack standing.
See Chenoweth v. Clinton, 181 F.3d 112 (D.C. Cir. 1999) (four
House members lacked standing to challenge executive order signed
by President); Campbell v. Clinton, 203 F.3d 19 (D.C. Cir. 2000)
(thirty-one congressmen lacked standing to seek declaratory
judgment that President’s use of force against Yugoslavia was
unlawful).
                              12
have a cause of action and have stated a claim, Blumenthal, 373
F. Supp. 3d 191, is vacated as moot.

                                                   So ordered.